DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on June 17, 2022, claims 21-25, 27, 32, 34-35, 37, 40-41, 43-44, 46, 48, 50-52 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant had amended claims 21-24, 27, 29, 34-35, 40-41, 44-45, 51-52 and added new claims 55-59. 
Applicant had canceled claims 1-20, 26, 28, 31, 33, 36, 39, 42, 47, 49 and 53-54.  Claims 29-30, 38 and 45 had been withdrawn from further consideration as being drawn to a nonelected Embodiments. 
Per cancelation of claim 54, the rejection of the claim under 35 U.S.C. 112 (b) had been withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claim 55 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose a process for (i) receiving a user selection of a particular status for causing the representation of the imagery … the user selection of the particular status corresponding to a user selection of the first status, and (ii) its critical roles with respect to the scope of the invention.  
The specification describes (i) status of a networked device, (ii) status of home’s device(s), (iii) status of a robot, (iv) status information of door lock and (v) status information of motion detector – see specification (Pub. No.: US 2020/0001475): par. 10, 11, 27, 131, 144, 245, 246; however, the specification is silent regarding the process for (i) receiving a user selection of a particular status for causing the representation of the imagery … the user selection of the particular status corresponding to a user selection of the first status (added remark).  Applicant may consider using term / feature clearly supported within the specification.
 
Claims 56-57 are also rejected based on their dependency of the defected parent claims.

Applicant should provide concise specification support (e.g. page number and paragraph / lines) for the amended claim limitations or any description or response to the above remarks.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiving a user selection of a particular status for causing the representation of the imagery …” or other new matter cited on the claim limitations must be shown or the feature(s) canceled from the amended claim 55.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 34-35, 40-41, 43, 46 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1).

Regarding claims 34, 21 and 40, Oh et al. disclose a home monitoring apparatus having an autonomous robot comprising: 

a chassis (e.g., main body 110 of an autonomous robot 100) (see par. 82, 105; Figures 2-3); 
a drive to move the autonomous mobile robot about an environment (e.g., moving assembly 160 mounted at a bottom part of the main body 110 of the robot to move the main body 110) (see par. 90, 105); 
a camera movable relative to the chassis (e.g., image unit 130 – first and second image capturing units 131/132 / cameras – mounted on the top of the robot 100)(see 82-84 and 114-120, 176-181; Figures 2, 4 and 6A-6C); and 
a controller (e.g., a controller 191 of robot 100) configured to wirelessly communicate with a communications network (e.g., Figure 1 depicts robot 100 wirelessly communicating with home monitoring apparatus 400 and electric devices 300), the controller configured to perform operations comprising: 
directing the camera toward an electronic device in the environment (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, 120), the electronic device connected to the communications network (e.g., electronic device(s) in communication with robot 100 and home monitoring apparatus 400) (see par. 70, 72-74 and Figure 1), the electronic device having a plurality of possible statuses comprising a first status and a second status (e.g., Figures 10-12 depict electronic device(s) 300 with possible ON status and OFF status) (see par. 224 and 229, 70, and Figures 10-12),
capturing, using the camera, imagery of the electronic device (e.g., capturing image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing)(see par. 138-139, 83), and 
transmitting data to cause a remote user device to provide, in response to a current status of the electronic device corresponding to the first status (e.g., electronic device(s) 300 with ON status), a representation of the imagery of the electronic device and an indication of a current status of the electronic device (e.g., a home monitoring apparatus 400 having a controller 420 and display unit 412 configured to receive map and information of the electronic devices from robot 100 (e.g., claim 40: second and third limitations); wherein a user interface 410 comprises a display unit 412 to display information about the electronic devices 300 (e.g., claim 21: last limitation). Basic information of a selected elective device 300 is magnified and displayed to be easily recognized by the user – the home monitoring apparatus is remotely located from the robot 100 and is equivalent to a remote user device. Figures 8-12 depict parameter / characteristic of electric devices within the house overlaying on an image display – claim 21 /40: last limitation) (see par. 224, 219, 229, 31, 172, 77, 256, 3; Figures 1-12). Figures 10-12 depict representation of the house’s area(s) / room(s) with electronic devices and their operation parameter, which indicates their current states – for instance, ON / OFF status (see par. 228-257, 75, 270 and Figures 9-12).
However, Oh et al.’s invention fails to specifically disclose the indicator being superimposed on a first portion of the representation proximate to a second portion of the representation, and the second portion of the representation representing at least a portion of the electronic device.
However, Lopez et al. teach a device interaction in augmented reality configured to superimpose image status over door and thermostat and display message indicating the status of the door, thermostat and other electronic device(s) – for instance, currently door locked and living room temperature is 24 degree. Figure 8 depicts the image status of the door superimposed on a first section of the door image (see par. 51, 56, 54-55; Figure 8). 
Given the teaching of Lopez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Oh et al.’s invention to incorporate, within the home monitoring apparatus, a mechanism / process for controlling the status of door, thermostat and other electronic devices, superimposing image status over door and thermostat and displaying message indicating their status.
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and superimposing image status and message over the electronic device (e.g., door and thermostat) and allow a user to control the status of door and thermostat for a proper configuration.
  
Regarding claim 35, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein: 
the operations comprise operating the drive to navigate the autonomous mobile robot to a location within the environment (e.g., robot 100 travels around area reflecting user intention / command, which includes a specific location within the house), the location being selected based on the current status of the autonomous mobile robot (e.g., Figures 6D depicts the robot 100 in a traveling status at room 1 (e.g., limitation: current status )) (see par. 105, 109, 148, 160, 62, 64 and Figures 6D and 7), and 
directing the camera toward the electronic device comprises directing the camera toward the electronic device while the autonomous mobile robot is at the location (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, and 120).

Regarding claim 22, Oh et al. disclose a home monitoring apparatus having an autonomous robot further comprising transmitting, to the autonomous mobile robot, one or more commands to cause the autonomous mobile robot to be moved to a user-selected location within the environment (e.g., robot 100 travels around area reflecting user intention / command, which can include a specific location within the house. Figures 6D depicts the robot 100 in a traveling status at room 1 (e.g., limitation: current status )) (see par. 105, 109, 148, 160, 62, 64 and Figures 6D and 7)), 
wherein the autonomous mobile robot at the user-selected location captures the imagery representing at least the portion of the electronic device (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, and 120).
and transmits the data indicative of the current status of the electronic device to the user computing device in response to the current status of the electronic device corresponding to the first status of the electronic device (e.g., a home monitoring apparatus 400 having a controller 420 and display unit 412 configured to receive map and information of the electronic devices from robot 100; wherein a user interface 410 comprises a display unit 412 to display information about the electronic devices 300. Basic information of a selected elective device 300 is magnified and displayed to be easily recognized by the user – the home monitoring apparatus is remotely located from the robot 100 and is equivalent to a remote user device. Figures 8-12 depict parameter / characteristic of electric devices within the house overlaying on an image display – claim 21 /40: last limitation) (see par. 224, 219, 229, 31, 172, 77, 256, 3; Figures 1-12). 

Regarding claim 24, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein the autonomous mobile robot captures the imagery representing at least the portion of the electronic device during a patrol routine, wherein the representation of the imagery represents a view of the environment from a vantage point of the autonomous mobile robot (e.g., perform image processing on at least one of the 2D and 3D image to recognize electric device in the house while moving around the house – limitation: … view of the environment from a vantage point of the robot) (see par. 18, 21, 162, 138-139, 120).

Regarding claims 25, 43, 46, Oh et al. disclose a home monitoring apparatus having an autonomous robot wherein presenting the representation of the imagery and the indicator of the status of the electronic device (Figures 9-12 depict parameter / characteristic of electric devices within the house overlaying on an image display – claim 46: affordance overlaid on the representation of the imagery) comprises: presenting an interactive representation of the environment (e.g., Figures 9-12 a user interface with a representation of the house’s areas / room), the interactive representation comprising the representation of the imagery and the indicator of the status of the electronic device (e.g., Figures 10-12 depict representation of the house’s areas / rooms with electric devices and their operation parameter / characteristic)(see par. 228-257; Figures 9-12).

Regarding claim 55, Oh et al. disclose a home monitoring apparatus having an autonomous robot  receiving a user selection of a particular status for causing the representation of the imagery and the indicator to be presented by the user computing device (e.g., a home monitoring apparatus 400 having a controller 420 and display unit 412 configured to receive map and information of the electronic devices from robot 100; wherein a user interface 410 comprises a display unit 412 to display information about the electronic devices 300. Basic information of a selected elective device 300 is magnified and displayed to be easily recognized by the user – the home monitoring apparatus is remotely located from the robot 100 and is equivalent to a user device) (see par. 224, 219, 229, 31, 172, 77, 256, 3; Figures 1-12), the user selection of the particular status corresponding to a user selection of the first status (e.g., Figures 10-12 depict representation of the house’s area(s) / room(s) with electronic devices and their operation parameter, which indicates their current states – for instance, ON / OFF status (see par. 228-257, 75, 270 and Figures 9-12).

Regarding claim 56, Oh et al. disclose a home monitoring apparatus having an autonomous robot  further comprising: receiving a user selection of a particular operation to be performed by the autonomous mobile robot in response to the current status of the electronic device corresponding to the particular status (e.g., robot 100 travels around area reflecting user intention / command, which can include a specific location within the house. Figures 6D depicts the robot 100 in a traveling within room 1) (see par. 105, 109, 148, 160-161, 217, and Figures 6D and 7), the user selection of the particular operation corresponding to a user selection of an operation of the autonomous mobile robot to transmit the imagery captured by the autonomous mobile robot to the user computing device (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, and 120).

Regarding claim 57, Oh et al. disclose a home monitoring apparatus having an autonomous robot  receiving a user selection of a particular operation to be performed by the autonomous mobile robot in response to the current status of the electronic device corresponding to the particular status (e.g., robot 100 travels around area reflecting user intention / command, which can include a specific location within the house), the user selection of the particular operation corresponding to a user selection of an operation of the autonomous mobile robot to move to a region within the environment in which the electronic device is located (e.g., Figures 6D depicts the robot 100 in a traveling within room 1, wherein the image unit 130 to obtain images of the home to determine whether any electric device 300 exists and the current status – e.g., ON or OFF status - while moving around the house) (see par. 105, 109, 148, 138-139, 120, 83, 160-162, 217, and Figures 6D and 7).


Claims 23, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and, further in view of Stuart et al. (Pub. No.: US 2011/0218674 A1).
 
Regarding claim 23, Oh et al., as modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to capture image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing – limitation: the camera capturing the imagery representing at least the portion of the electronic device associated with a location of the electronic device (see par. 138-139, 83).
However, Oh et al.’s invention, as modified by Lopez et al., fails to disclose transmitting, to the autonomous mobile robot, the one or more commands to cause a camera of the autonomous mobile robot to be moved to a user-selected height.
However, Stuart et al. teach a robotic cart comprising a camera and a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level (see par. 21, 35 and Figure 2).
Given the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al’ invention to incorporate, within the robot, a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level to obtain an image of an electric device within a house at a particular location and provide accurate information of the device(s) to a user.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house at a particular height level, superimpose image status and message over the electronic device (e.g., door and thermostat), allow a user to control the status of door and thermostat for a proper configuration and provide accurate information of the device(s) to a user.    

Regarding claim 41, Oh et al. disclose a home monitoring apparatus having an autonomous robot further comprising a user input device operable to generate one or more commands for the autonomous mobile robot (e.g., user interface 410 includes an input unit 411 to receive a command from a user ) (see par. 217, 220 and Figure 8) 
wherein the operations further comprise transmitting, to the autonomous mobile robot, the one or more commands to cause the autonomous mobile robot to be moved to a user-selected location within the environment (e.g., robot 100 travels around area reflecting user intention / command, which can include a specific location within the house. Figures 6D depicts the robot 100 in a traveling status at room 1 (e.g., limitation: current status )) (see par. 105, 109, 148, 160, 62, 64 and Figures 6D and 7), 
However, Oh et al.’s invention, as modified by Lopez et al., fails to disclose to cause a camera of the autonomous mobile robot to be moved to a user-selected height.
However, Stuart et al. teach a robotic cart comprising a camera and a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level (see par. 21, 35 and Figure 2).
Given the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al’ invention to incorporate, within the robot, a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level to obtain an image of an electric device within a house at a particular location and provide accurate information of the device(s) to a user.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house at a particular height level, superimpose image status and message over the electronic device (e.g., door and thermostat), allow a user to control the status of door and thermostat for a proper configuration and provide accurate information of the device(s) to a user.    
wherein the autonomous mobile robot at the user-selected location captures the imagery representing at least the portion of the electronic device (e.g., operating the image unit 130 to obtain images of the home to determine whether any electric device 300 exists while moving around the house) (see par. 162, 138-139, and 120).

Claims 27, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1) and further in view of Malhotra (Pub. No.: US 2016/0350988 A1).

  Regarding claims 27, 37, and 44, Oh et al., as modified by Lopez et al. teach a home monitoring apparatus having an autonomous robot configured to perform house’s door opening, wherein an electric device is a door lock system configured to be opened via the home monitoring apparatus (see par. 75 and 270). 
However, Oh et al.’s invention, as modified by Lopez et al., fails to disclose wherein the first status of the door lock corresponds to an open state, and the second status of the door lock corresponds to a closed state. (e.g., claim 27 /37/44 limitation).  
However, Malhotra teach an electronic device associated with a lock device configured to display a current state of a door (e.g., unlocked (1302-1)) (e.g., limitation: the second status of the door lock corresponds to a closed state) at 11:00 pm via a graphic user interface / client device  and provide instruction to the lock device based on a target state of the lock device; wherein the lock device is configured to be locked (e.g., limitation: first status of the door lock corresponds to an open state) (see par. 181-186, 5 and Figures 12, 13A-13C).
Given the teaching of Malhotra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al’ invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a current state of a door at a particular time  via a graphic user interface / client device and provide instruction to the lock device based on a target state of the lock device.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / lock device within a house, display a current state of a door at a particular time via a graphic user interface / client device and provide instruction to the lock device based on a target state of the lock device.    

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of  Lopez et al. (Pub. No.: US 2016/0274762 A1) and further in view of Lee et al. (KR 20090120618 A – Machine Translation).

Regarding claim 32, Oh et al., as further modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to perform house’s door opening, wherein an electric device (e.g., a door lock system) configured to be opened via the home monitoring apparatus (see par. 75 and 270). Figures 10-12 depict representation of the house’s areas / rooms with electric devices and their operation parameter / characteristic, which can indicate their current state (see par. 228-257, 75, 270; Figures 9-12).
However, Oh et al.’s invention, as further modified by Lopez et al., fails to disclose wherein the indicator indicate a battery level of the electronic device.
However, Lee et al. teach a home network system configured to display battery capacity of a door lock via a display 300 for allowing a user to easily confirm the remaining capacity of a battery on the door lock (see page 1, par. 4, page 2, par. 2, page 3, par. 2-3 and Figures 1-6)
Given the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al’ invention to incorporate, within a home monitoring apparatus having an autonomous robot, a mechanism / process for displaying battery capacity of a door lock via a display to allow a user to easily confirm the remaining capacity of a battery on the door lock.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house and display battery capacity of a door lock and allow a user to easily confirm the remaining capacity of a battery on the door lock.  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1)  further in view of Lee (Pub. No.: US 2015/0325067 A1)  and furthermore in view of Lee et al. (KR 20090120618 A – Machine Translation).

Regarding claim 48, Oh et al., as modified by Lopez et al., teach   a home monitoring apparatus having an autonomous robot configured to (i) capture image(s) of electric device / door locking device within a house, (ii) display current operation parameter of electronic device(s) (see Oh et al.’s par. 224, 219, 229, 31, 172, 77, 256, 3, 228-257, 75, 270; Figures 1-12) and (iii) superimpose image status and message over the electronic device (e.g., door and thermostat) for allowing a user to control the status of door and thermostat for a proper configuration, wherein the message is displayed within an enclosed box (see Lopez et al.’s par. 51, 56, 54-55; Figure 8). 
However, Oh et al.’s invention, as modified by Lopez et al. fails to disclose information indicator containing information indicative of the history of the statuses of the electronic device.
However, in the same field on endeavor as Oh et al.’s invention, Lee (‘067) teaches an access management system comprising an authentication terminal configured to open and close door after confirming the identity of a visitor by receiving the authentication key and store and display a history of the authentication means, user information and access time – for instance, a history table 123b, having a first indication and a second indicator (e.g., claim 50 limitation: time stamps with changes in the statuses represented in the history of the statuses) (see par. 49, 59, 66, 71-72, 27; Figure 4). 
Given the teaching of Lee, which is in the same field on endeavor as Oh et al.’s invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al.’s invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / door locking device within a house, display current operation parameter of electronic device(s) and a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).  
However, Oh et al.’s invention, as further modified by Lee (‘067) fails to disclose the enclosed information indicator containing information indicative of a battery life.
 However, Lee et al. (‘618) teach a home network system configured to display battery capacity of a door lock (e.g., battery life) via a display 300 for allowing a user to easily confirm the remaining capacity of a battery on the door lock (see page 1, par. 4, page 2, par. 2, page 3, par. 2-3 and Figures 1-6).
Given the teaching of Lee et al. (‘618), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within a home monitoring apparatus having an autonomous robot, a mechanism / process for displaying battery capacity of a door lock via a display to allow a user to easily confirm the remaining capacity of a battery on the door lock.    
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and a history of authentication means for a door locking device, superimpose image status and message over the electronic device for allowing a user to control the status of door and thermostat for a proper configuration and display battery capacity of a door lock for allowing a user to easily confirm the remaining capacity of a battery on the door lock.  

Claim 50, 51 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1)  further in view of Lee (Pub. No.: US 2015/0325067 A1).
 
Regarding claim 50, Oh et al., as  modified by Lopez et al., fail to disclose the claim limitation.
However, in the same field on endeavor, Lee teaches an access management system comprising an authentication terminal configured to open and close door after confirming the identity of a visitor by receiving the authentication key and store and display a history of the authentication means, user information and access time (e.g., limitation: indicative of a history of statuses of the electronic device) – for instance, a history table 123b, having a first indication and a second indicator (e.g., limitation: time stamps with changes in the statuses represented in the history of the statuses) (see par. 49, 59, 66, 71-72, 27; Figure 4). 
Given the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al.’s invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / door locking device within a house, superimposing image status and message over the electronic device (e.g., door and thermostat) and display current operation parameter of electronic device(s) and a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).  


Regarding claims 51 and 58-59, Oh et al., as  modified by Lopez et al., teach a mechanism / process for displaying the status of a door via text – for instance, “locked” (e.g., limitation: a first indicator comprising textual information indicative of the current status), wherein the text is displayed as an image indicative of the current status (e.g., limitation: a second indicator comprising status imagery indicative of the current status), which is superimposed on an image status over door and thermostat and display message indicating the status of the door, thermostat and other electronic device(s); for instance Figure 8 depicts the locked image status of the door superimposed on a first section of the door image next, wherein a security image message is superimposed on the door image (e.g., limitation: … on a third portion of the representation ..) – (see Lopez’s par. 51, 56, 54-55; Figure 8). 
However, Oh et al., as  modified by Lopez et al., fail to specifically teach the data indicative of the current status of the electronic device is further indicative of a history of statuses of the electronic device, the indicator of the current status of the electronic device is further indicative of the history of the statuses of the electronic device.
However, in the same field on endeavor, Lee teaches an access management system comprising an authentication terminal configured to open and close door after confirming the identity of a visitor by receiving the authentication key and store and display a history of the authentication means, user information and access time (e.g., limitation: indicative of a history of statuses of the electronic device) – for instance, a history table 123b, having a first indication and a second indicator (see par. 49, 59, 66, 71-72, 27; Figure 4). 
Given the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al.’s invention to incorporate, within home monitoring apparatus having an autonomous robot, a mechanism / process for displaying a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device / door locking device within a house, superimposing image status and message over the electronic device (e.g., door and thermostat) and display current operation parameter of electronic device(s) and a history of authentication means, user information and access time for a door locking device via a user terminal and confirm access history of visitor(s).  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (Pub No.: US 2014/0324271 A1) in view of Lopez et al. (Pub. No.: US 2016/0274762 A1)  further in view of Cross et al. (WO 2007/041295) and, as applied to the claims above, furthermore in view of Stuart et al. (Pub. No.: US 2011/0218674 A1).

Regarding claim 52, Oh et al., as  modified by Lopez et al., teach a home monitoring apparatus having an autonomous robot configured to capture image(s) of electronic device 300 within a house via image unit 130 – first and second image capturing units 131/132 / cameras by performing image processing; wherein the user registers electronic device 300 and its location within a room (e.g., limitations: (i) a waypoint and (ii) the user-selectable waypoints comprising the waypoint) and command the robot to perform a task at a particular location; for instance, capture image(s) of electronic device 300 within a house’s room – (e.g., limitation: transmitting, to the autonomous mobile robot and in response to the user selection, a command to move the autonomous mobile robot to the waypoint to capture the imagery representing at least the portion of the electronic device) (see par. 138-139, 83; 211, 220-221).
However, However, Oh et al.’s invention, as modified by Lopez et al., fails to specifically disclose (i) assigning a name to a waypoint for the autonomous mobile robot, the waypoint being associated with the electronic device; (ii) presenting, by the user computing device, names associated with user-selectable waypoints for the autonomous mobile robot, and the names comprising the name assigned to the waypoint.
However, Cross et al. teach a technique for a user to identify room(s) within a house – for instance, kitchen, office, living and other rooms - to build up a map of the house and direct the robot to a selected room to perform a particular task. Figures 22A-22C depict a user interface displaying room identify markers with name in order to add each assigned room identity to an icon map and complete a map (see 190, 192-194; Figures 22A-22D, 13A and 14A).
Given the disclosure of Oh et al., as modified by Lopez et al., and the teaching of Cross et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Oh et al’ invention to incorporate, within the robot, a mechanism / process for a user to identify room(s) by name within a house to build up a map of the house and direct the robot to a selected room to capture image(s) of electronic device within a house via image unit and monitor a target area within a home. 
The modification would enhance a home monitoring apparatus configured to obtain images of electronic devices within a house, display current operation parameter of electronic device(s) and a history of authentication means for a door locking device, superimposing image status and message over the electronic device and allow a user to identify room by name within a house to build up a map of the house and direct the robot to a selected room to capture image(s) of electronic device within a house via image unit and monitor a target area within a home. 
However, Oh et al.’s invention, as further modified by Cross et al., fails to specifically disclose the autonomous mobile robot to move a camera of the autonomous mobile robot to a height associated with the waypoint.
However, Stuart et al. teach a robotic cart comprising a camera and a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level (see par. 21, 35 and Figure 2).
Given the disclosure of Oh et al.’s invention, as further modified by Cross et al., and the teaching of Stuart et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Oh et al’ invention to incorporate, within the robot, a linear actuator and structure with a variable height; wherein the camera’s height can be adjusted to a desirable level to obtain an image of an electric device within a house at a particular location and provide accurate information of the device(s) to a user.    
The modification would enhance a home monitoring apparatus having an autonomous robot configured to capture image(s) of electric device(s) within a house at a particular height level, superimpose image status and message over the electronic device (e.g., door and thermostat), allow a user to control the status of door and thermostat for a proper configuration and provide accurate information of the device(s) to a user.    

Response to Argument

Applicant’s arguments filed on June 17, 2022, with respect to the rejections of claims as cited on the Office Action mailed on March 23, 2022, have been fully considered but are not persuasive. 
 
Regarding applicant’s first argument(s) with respect to the amendment of the claims (see page 12, par. 4 – page 13, par. 3), the examiner respectfully disagreed with applicant’s allegation(s). Applicant may consider that Oh et al. discloses, within Figures 11-12, the possible ON and OFF status of electronic device(s) 300 within a home, wherein a display unit 412 display information status of the electronic device(s) – see cited section within the above Office Action. It is the examiner’s position Oh et al.  in view of Lopez et al. disclosed the argued claim limitation. Applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664      
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664